FIRST AMENDMENT TO MASTER FUND PARTICIPATION AGREEMENT THIS FIRST AMENDMENT, effective May 1, 2013, amends that certain Master Fund Participation Agreement, effective February 1, 2012 (the “Agreement”), among Jackson National Life Insurance Company of New York (“Insurance Company”), on behalf of itself and certain of its separate accounts; Curian Variable Series Trust (“Trust”), an open-end investment company organized under the laws of the Commonwealth of Massachusetts; AMERICAN FUNDS INSURANCE SERIES (“Series”), an open-end management investment company organized under the laws of the Commonwealth of Massachusetts; CAPITAL RESEARCH AND MANAGEMENT COMPANY (“CRMC”), a corporation organized under the laws of the State of Delaware, and AMERICAN FUNDS SERVICE COMPANY (the “Transfer Agent”), a corporation organized under the laws of the State of California. All capitalized terms used herein and not otherwise defined shall have the meaning ascribed such terms in the Agreement. Insurance Company, the Trust, the Series, CRMC and the Transfer Agent hereby agree that Attachment A to the Agreement is deleted and replaced with Attachment A attached hereto. Except as expressly supplemented, amended or consented to hereby, all of the representations and conditions of the Agreement will remain unamended and will continue to be in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amendment as date first set forth above. Jackson National Life Insurance Company of New York (on behalf of itself and each Account) By: /s/ Thomas J. Meyer Its: Senior Vice President and Secretary Curian Variable Series Trust By: /s/ Kelly L. Crosser Its: Assistant Secretary American Funds Insurance Series By: Steven I. Koszalka Its: Secretary American Funds Service Company By: Angela M. Mitchell Its: Secretary Capital Research and Management Company By: Michael J. Downer Its: Vice President and Secretary Attachment A Master Funds and Corresponding Funds American Funds Insurance Series Master Funds: Trust Funds: American Funds Insurance Series - Growth Fund Curian/American Funds® Growth Fund American Funds Insurance Series – Global Growth Fund Curian/American Funds® Global Growth Fund A-1
